FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS October 19, 2010
                                                                  Elisabeth A. Shumaker
                           FOR THE TENTH CIRCUIT                      Clerk of Court



    UNITED STATES OF AMERICA,

                Plaintiff!Appellee,
    v.                                                   No. 10-3129
                                              (D.C. No. 2:09-CR-20034-KHV-1)
    TAURINO CERECERES!MORALES,                            (D. Kan.)

                Defendant!Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, GORSUCH, and HOLMES, Circuit Judges.



         Taurino Cereceres-Morales pleaded guilty to one count of possession with

intent to distribute 100 kilograms or more of marijuana. The district court

sentenced him to sixty months in prison, which was both the statutory mandatory

minimum and the sentence the parties had agreed to in their plea agreement.

Although the parties’ plea agreement contained an appeal waiver, Mr. Cereceres-

Morales appealed.


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      The government has moved to enforce the agreement pursuant to United

States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Counsel

for Mr. Cereceres-Morales filed a response, citing Anders v. California,

386 U.S. 738, 744 (1967), and moved to withdraw. We gave Mr. Cereceres-

Morales an opportunity to file a pro se response. See id. He has done so, and he

“waives [his] right to appeal.” Pro se Resp. at 1.

      Accordingly, we DISMISS this appeal. We DENY the government’s

motion to enforce as moot, and we GRANT Mr. Cereceres-Morales’s counsel’s

motion to withdraw.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-